t c memo united_states tax_court michael f lambatso and jody d lambatso petitioners v commissioner of internal revenue respondent docket no filed date mario a venditti for petitioners dustin m starbuck for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioners' federal income taxes accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number following concessions by each party the primary issue for decision is whether petitioners understated their and income by dollar_figure dollar_figure and dollar_figure respectively resolution of this issue turns upon the correctness of respondent's revenue agent's use of the markup method to reconstruct the gross_sales of alcoholic beverages of a bar restaurant classic pub in virginia beach virginia operated by classic pub inc an electing s_corporation during the years in question petitioners owned dollar_figure percent of classic pub inc 's stock in and all of its stock in and in computing classic pub's gross_sales of alcoholic beverages the revenue_agent first determined the potential number of drinks that could be sold from the amount of liquor available for consumption petitioners agree with the revenue agent's computation of classic pub's potential gross_sales of alcoholic beverages before an allowance for drinks sold at discount prices as well as his computation for spillage breakage waste and theft of alcoholic beverages however they posit that the revenue_agent arbitrarily and erroneously used the markup method to reconstruct classic pub's income for the years in issue and the revenue_agent erred in computing the amount of sales of alcoholic beverages sold at discounted prices during happy hours the other remaining issues are whether petitioners are entitled to deduct unreimbursed automobile expenses allegedly incurred in connection with classic pub'ss operation and whether petitioners are liable for the sec_6662 accuracy- related penalty for and all section references are to the internal_revenue_code in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background at the time michael f and jody d lambaiso petitioners husband and wife filed their petition they resided in virginia beach virginia they filed joint federal_income_tax returns for all years in issue classic pub classic pub inc 1s a virginia corporation in it elected s_corporation status for federal tax purposes consequently its income and losses passed through to its shareholders during each of the years at issue michael lambaiso petitioner owned shares of classic pub inc stock while jenro and evelyn lambaiso petitioner's parents each owned shares on date petitioners purchased jenro and evelyn lambaiso's shares of classic pub inc stock accordingly the parties have stipulated that the income and losses from classic pub should be allocated to petitioners as dollar_figure percent for percent for and percent for classic pub was licensed to serve alcohol by the virginia alcoholic beverage control board vabcb it operated hours a day from a m to a m days a week classic pub ran some form of discounted beverage specials each day of the week the greatest number of discounted beverage sales occurred during the wednesday and friday night happy hours from p m to p m it had a maximum seating capacity of persons classic pub usually had two bartenders tending the bar at any given time anda bar back person in order to relieve the bartenders from miscellaneous tasks sales were rung up on the bar restaurant's cash register classic pub submitted mixed beverage annual review mbar reports to vabcb indicating the dollar amounts of its sales of during the years at issue the actual number of seats was for persons food mixed alcoholic beverages mixed drinks beer and wine petitioners recorded classic pub's sales of food beer wine and mixed drinks in handwritten monthly sales journals these monthly sales journals were provided to petitioners' accountant who prepared monthly profit and loss statements tax returns petitioners filed joint federal_income_tax returns for the years in issue reporting the following classic pub year wages sch eb loss taxable_income dollar_figure 1dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number during these years classic pub inc filed u s income_tax returns for an s_corporation forms 1120s reporting the following cost of total total ordinary year gross_sales goods sold income deductions income loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ' for petitioners reported percent of classic pub inc 's losses the record does not reveal why petitioners reported percent rather than dollar_figure percent of classic pub inc 's losses the record does not reveal why for petitioners reported dollar_figure of income rather than dollar_figure as reflected on the k-1 from classic pub inc these amounts were based upon the bar restaurant's monthly profit and loss statements of income and expenses which in turn were based upon classic pub's handwritten sales journals the audit and respondent's reconstruction of gross_sales revenue_agent william bixler was assigned to audit petitioners' and tax years during that audit he discovered that for classic pub's monthly gross_sales reported on its mbar were less than the state average for similar establishments further investigation by revenue_agent bixler revealed that classic pub inc reported differing amounts of gross_sales on its federal_income_tax returns mbars state sales_tax returns and profit and loss statements and that none of the reported gross_sales were consistent with classic pub's daily sales journals the varying amounts of gross_sales as reported in these documents are reflected in the following table documents on which gross_sales were reported state profit monthly journals form sales_tax loss sales including sales without year 1120s mbar return statement sales_tax sales_tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number ---- big_number ---- ---- because of the lack of internal controls for income reporting purposes and the inconsistencies between classic pub inc 's forms 1120s mbarss state sales_tax returns and profit and loss statements revenue_agent bixler decided to reconstruct classic pub's sales of mixed drinks beer and wine in doing so he employed an indirect method to determine classic pub's gross_sales utilizing information and calculations provided to him by petitioners including classic pub's purchases of alcohol prices and content of mixed drinks beer and wine happy hour and promotional prices and hours of operation revenue_agent bixler subseguently subtracted the gross_sales reported on classic pub inc 's tax returns from the figures he determined classic pub inc should have reported on the returns the difference represented classic pub's understated sales for each year in issue specifically revenue_agent bixler computed classic pub's total gross_sales of mixed drinks for and by determining the potential number of drinks that could be sold from the amount of liquor available for consumption based upon classic pub's documented liquor purchases reducing the potential number of drinks sold by percent to allow for spillage multiplying the adjusted potential number of drinks sold by classic pub's published price list in a ratio of percent for the lower day prices and percent for the higher evening prices the lower day prices were in effect for of classic pub's hours of operation while the higher evening prices were in effect for the remaining hours of operation to arrive at tentative gross_sales increasing the tentative gross_sales to reflect beverages that were sold for an extra charge reducing the tentative gross_sales by percent to account for discounted mixed drink prices happy hour revenue_agent bixler considered the entire week's discounted beverage prices rather than solely the wednesday and friday happy hours in formulating a discount allowance for mixed drinks wine and beer and other drink specials and subtracting an additional percent to account for losses due to theft using this method he calculated that classic pub's gross_sales from mixed drink sales for and were understated by dollar_figure and dollar_figure respectively step of his computation is at issue herein revenue_agent bixler reconstructed the gross_sales of classic pub's beer and wine in amanner similar to his reconstruction of mixed drink sales with a few modifications he reduced the tentative gross_sales by percent to account for discounted wine and beer prices utilizing this method he calculated that classic pub's income from beer and wine sales for and was understated by dollar_figure dollar_figure and dollar_figure respectively in determining an appropriate discount to apply to gross_sales for mixed drinks wine and beer sold at discount prices revenue_agent bixler discovered that in vabcb's audits of bars restaurants vabcb discounted drink prices by reducing gross_sales by percent this reconstruction involved determining the potential amount of beer and wine that could be sold based upon classic pub's documented purchases of beer and wine reducing the potential draft beer and wine sold by percent to allow for spillage and bottled beer by percent for breakage multiplying the adjusted potential amount sold by classic pub's published prices in a ratio of percent for the lower day prices and percent for the higher evening prices to arrive at a tentative gross_sales figure reducing the tentative gross_sales by percent to account for discounted wine and beer prices happy hour and other drink specials and subtracting an additional percent to account for losses due to theft step of his computation is at issue initially he relied upon vacbc's 5-percent allowance in reconstructing the gross_sales of classic pub's mixed drinks beer and wine however after learning from petitioners that classic pub ran more discounted drink specials than an average bar restaurant he raised the allowance to percent for discounted mixed drinks and percent for discounted beer and wine sales in light of classic pub inc 's status as an s_corporation respondent determined that classic pub's understatement of mixed drinks beer and wine sales for the years in issue flowed through to petitioners as unreported taxable_income as follows classic pub's income on form dollar_figure dollar_figure dollar_figure classic pub's mixed drink understatement --- big_number big_number classic pub's beer wine understatement big_number big_number big_number adjustments concessions big_number big_number big_number corrected income loss available for distribution big_number big_number big_number allocation of income losse sec_28 corrected classic pub income loss distributed to petitioners big_number big_number big_number income losses from classic pub reported on form_1040 big_number big_number big_number petitioners' understatement big_number big_number big_number automobile expenses petitioners maintain that they are entitled to deduct dollar_figure in unreimbursed automobile expenses_incurred during in connection with classic pub's operation these expenses were not claimed on their tax_return notice_of_deficiency in the notice_of_deficiency mailed to petitioners regarding their and tax years respondent revised petitioners' allowable losses and income from classic pub as described above respondent also determined a sec_6662 a accuracy-related_penalty for each of the years in issue opinion issue determination of classic pub's gross_sales the primary issue before us is whether petitioners had unreported income arising from classic pub during the years in issue in resolving this issue we must determine whether revenue_agent bixler's use of the percentage markup method in reconstructing classic pub's gross_sales was proper and whether discounts he applied in computing the amount of sales of discounted mixed drinks wine and beer were correct ‘ a higher discount percentage for items sold at discounted prices benefits petitioners because it results in lower total gross_sales sec_6001 requires taxpayers to maintain adequate_records to determine their correct_tax liabilities absent adequate_records or if the records that are kept do not accurately reflect income the commissioner may determine the existence and amount of a taxpayer's income by using any method that clearly reflects income sec_446 319_us_503 179_f2d_483 4th cir petitioners bear the burden to prove that respondent's method does not clearly reflect income rule a see sec_446 the indirect method used to calculate income must be reasonable see eg 348_us_121 the percentage markup method is well recognized as a reasonable means of reconstructing income see 374_f2d_96 6th cir affg tcmemo_1965_ particularly when cash businesses are involved see 394_f2d_366 5th cir affg tcmemo_1966_ edgmon v commissioner tcmemo_1993_486 pursuant to this method gross_sales are determined by adding a predetermined percentage to cost_of_goods_sold see eg 967_f2d_986 4th cir affg t c memo even if a taxpayer's books_and_records appear adequate the commissioner may test the adequacy of the information contained therein by any reasonable method which properly reflects the taxpayer's income see eg michas v commissioner tcmemo_1992_161 267_f2d_879 5th cir affg tcmemo_1956_260 because classic pub's records reflected inconsistent amounts of gross_sales for the years in issue revenue_agent bixler reasonably and justifiably reconstructed the bar restaurant's gross_receipts using a form of the percentage markup method see eg rungrangsi v commissioner tcmemo_1998_391 dilllando v commissioner tcmemo_1975_243 jurkiewicz v commissioner tcmemo_1955_318 in performing this reconstruction he used petitioners' own records and calculations regarding liquor purchases prices and gquantities see eg 225_f2d_284 6th cir petitioners failed to present any competent evidence that would cause us to question revenue_agent bixler's reconstruction we are unpersuaded by any of petitioners' arguments petitioners argue that the notice_of_deficiency was arbitrary because of revenue_agent bixler's purported inaccurate conclusions about classic pub's business and record keeping we disagree not only did petitioners fail to prove that revenue_agent bixler's conclusions which are the basis of respondent's determinations are arbitrary but on the basis of the record before us we are satisfied that they are reasonable in light of all surrounding facts and circumstances see eg 40_tc_30 we found revenue_agent bixler's testimony credible we therefore conclude that the reconstruction of classic pub's income through the use of the percentage markup method was proper and that the allowance for alcoholic beverages wine and beer sold at discount prices was realistic we mention two additional arguments made by petitioners first petitioners contend that they overstated classic pub's and gross_sales on the forms 1120s by erroneously including state sales_tax although respondent acknowledges that for income_tax purposes state sales_tax should not be includable in gross_sales petitioners have not established that they actually overstated classic pub's gross_sales by including state sales_tax petitioners failed to reconcile the amounts of state sales_tax allegedly included in reported gross_sales with the stipulated amounts reflected in classic pub's various records moreover petitioners posit that two bartenders can pour big_number shots of liquor during a 2-hour period in attempting to prove this point petitioners played a videotape that they prepared the night before trial for the court in which two classic pub bartenders poured shots of liquor however no evidence was presented as to how many shots of discounted liquor were actually poured and served on any given night petitioner testified that based upon an examination of classic pub's cash register tapes the bar restaurant sold an average of drinks shots during the wednesday and friday happy hours however petitioners neither introduced the cash register tapes into evidence nor quantified how selling drinks shots during a wednesday or friday happy hour would alter the reasonableness of respondent's reduction for discounted mixed beverage sales in sum we sustain respondent's use of the percentage markup method and respondent's determination of a 20-percent discount with regard to classic pub's discounted mixed drink sales and a percent discount for discounted beer and wine sales petitioners offered no reliable evidence to contradict respondent's determinations we conclude that classic pub's gross_sales of mixed drinks during and were understated by dollar_figure and dollar_figure respectively and that its gross_sales of beer and wine during and were understated by dollar_figure dollar_figure and dollar_figure respectively consequently we hold that petitioners understated their and taxable_income by dollar_figure dollar_figure and dollar_figure respectively issue business automobile expenses the next issue is whether petitioners are entitled to deduct dollar_figure of unreimbursed automobile expenses they purportedly incurred during in operating classic pub -- - deductions are a matter of legislative grace see 292_us_435 taxpayers bear the burden of establishing that they are entitled to the claimed deductions see rule a 290_us_111 this includes the burden of substantiating the amount and purpose of the item claimed see sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs petitioners failed to substantiate the amount or business_purpose of the automobile expenses the only evidence presented was a list of automobile expenses prepared by petitioners' counsel on the basis of petitioner's memory and not prepared contemporaneously with the use of the automobile accordingly we sustain respondent on this issue issue sec_6662 accuracy-related_penalty the final issue is whether petitioners are liable for the sec_6662 accuracy-related_penalties for the years in issue for negligence or disregard of rules or regulations or substantial_understatement of tax petitioners generally assert a reasonable_cause defense sec_6662 imposes a penalty equal to percent of the amount of the underpayment attributable to negligence or disregard of rules or regulations or substantial_understatement of tax negligence means any failure to make a reasonable attempt to -- - comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard see sec_6662 a substantial_understatement of tax means an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure see sec_6662 d a no accuracy-related_penalty is imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 petitioners failed to establish that they were not negligent in preparing their returns in fact the record establishes that petitioners failed to maintain adequate books_and_records for their bar restaurant revenue_agent bixler's reconstruction establishes that classic pub's books_and_records were unreliable and understated its income in sum we hold that petitioners failed to exercise reasonable care both in reporting classic pub's gross_sales and in ensuring the accuracy of their individual tax returns accordingly we sustain the sec_6662 accuracy-related_penalties with respect to the years in issue in reaching our conclusion we have considered all of petitioners' arguments and to the extent not discussed conclude that each of them is without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
